EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Cory Valley on 8/26/2022.
	Cancel claims 25 and 38.
	In claim 1, at line 17, replace 0.1 wt % with 10 wt %. 
	In claim 14, at line 15, replace 0.1 wt % with 10 wt %. 
	In claim 39, at line 16, replace 0.1 wt % with 10 wt %. 
	In claim 40, at line 15, replace 0.1 wt % with 10 wt %. 

EXAMINER’S COMMENT AND REASON FOR ALLOWANCE
The restriction requirement as set forth in the Office Action mailed on  6/6/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 39 and 40 directed to the withdrawn methods are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The terminal disclaimer filed on 8/26/20122 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent 9364440, US Patent 9814681 and US Patent 10799515 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The amendment to independent claims 1, 14, 39 and 40 reciting the buffer agent is a phosphate salt and is present in the inner layer in a total amount from about 10 wt % to about 30 wt % based on the dry weight of the soluble polymeric material which is the non-ionic polymer of the inner layer overcomes the new matter and 112 rejection from the final mailed 5/27/2022. The prior art fails to teach the compositions a whole as recited by claims 1 and 14 and in the methods of claims 39 and 40. Di Capua et al. do not disclose that  the buffer is 10 to 30 wt % based on the dry weight of the soluble polymeric material which is the non-ionic polymer of the inner layer. 
Claims  1-18, 23, 28-37 and 39-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615